NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
KEVIN L. HOBSON,
Petitioner,
V.
DEPARTMENT OF VETERANS AFFAIRS,
Respon,dent.
2012-3048
Petition for review of the Merit Systems Protection
Board in case no. DE333011U269-I-I.
ON MOTION
ORDER
KeVin L. Hobson moves for leave to proceed in forma
pauperis.
Upon consideration thereof,
IT ls 0RDERED THAT:
The motion is granted

HOBSON V. VA
2
FoR THE CoURT
JAN 1 2 2012 /s/ J an Horba1y
Date J an Horba1y
cc: Kevir1 L. H0bson
Clerk
K. E1izabeth WitWer, Esq. FlLED
U.S. COURT OF APPEALS FOB
321 THE FEnEnALc1acun
‘JAN 1 2 2012
JANHOBBA!.¥
CLEHK